Citation Nr: 1123984	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  01-08 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for psoriasis vulgaris, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbar disc disease, currently rated as 40 percent disabling.

3.  Entitlement to service connection for diabetes mellitus to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, denied the Veteran's claims for an increased rating for his lumbar spine disorder and skin disorder.  This rating decision also denied his request to reopen his claim for service connection for hypertension and his claim for service connection for diabetes mellitus.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2006 videoconference hearing.  A hearing transcript has been associated with the claims file.

The instant matters were remanded by the Board in February 2007 and December 2008.

An April 2010 rating decision granted the Veteran's claim for a total rating based upon individual unemployability (TDIU), effective December 6, 1999.  This grant of TDIU is effective for the entire appellate period and further consideration is therefore not required.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).
With regard to the service connection claim, the Board notes that this claim has been subject to a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), the Board finds it may now proceed in the instant appeal.

The claim to reopen is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  At no time during the period of the appeal has the Veteran's psoriasis vulgaris shown to have affected more than 40 percent of the entire body or more than 40 percent of exposed areas; it has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period; it has not been productive of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  

2.  Throughout the period of the appeal the Veteran's lumbar disc disease has been manifested by impaired motion with daily pain and symptoms compatible with sciatic neuropathy with muscle spasm and little intermittent relief; the evidence of record has been negative for thoracolumbar spine ankylosis, incapacitating episodes having a total duration  of at least 6 weeks during any one year period of this claim, and separately compensable neurological symptoms related to lumbar disc disease.

3.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

4.  Diabetes mellitus was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for psoriasis vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DCs) 7806, 7816 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, DCs 7800-7806, 7816 (2010).

2.  The criteria for a 60 percent rating, but no higher, for lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.25, 4.71, 4.71a, 4.120, 4.123, DCs 5286, 5289, 5293 (2002 & 2003), 5235-5243, 8520-8720 (2010).

3.  Diabetes mellitus was not incurred in or aggravated by active service, nor may service incurrence or aggravation of this disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in May 2006, February 2007 and December 2008 letters.  Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's full service treatment records (STRs) are associated with the claims files, as are relevant VA treatment records and Social Security Administration (SSA) disability records.  The Veteran has not asserted there are any outstanding VA or non-VA treatment records that would provide evidence relevant to the claims decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate medical examinations in regard to the increased rating claims.  Regarding the service connection claim, the Board concludes that a VA examination is not necessary.  In Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, the United States Court of Appeals for the Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish that he or she has suffered an event, injury, or disease in service in order to trigger VA's obligation to provide a VA medical examination or obtain a medical opinion.  Here, there is no medical evidence of objective findings of diabetes mellitus until years after the Veteran's military service.  A medical opinion is not necessary to decide this claim, as such opinion could not establish disease or injury in service, see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required to accept a medical opinion that is based on the Veteran's recitation of medical history).

Accordingly, the Board will address the merits of the claims.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Psoriasis Vulgaris

Initially, the Board observes that the criteria for rating disfigurement and scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim for an increased rating prior to October 2008, the second diagnostic code revisions are not applicable to this case.

Prior August 30, 2002, under 38 C.F.R. § 4.118, DC 7816, psoriasis was rated as eczema, dependent upon location, extent, repugnant or otherwise disabling character of manifestations.  

38 C.F.R. § 4.118, DC 7806 (2001) provides that eczema with exudation or itching constant, extensive lesions, or marked disfigurement warrants a 30 percent evaluation.  With ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant, warrants a 50 percent evaluation.  

Effective August 30, 2002, a 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7816 (2010).

Diagnostic Code 7816 also indicates that the psoriasis may also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 to 7805, depending on the predominant disability.  Id.  

Otherwise, the rating shall be for disfigurement of the head, face, or neck under DC 7800 or for scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  

Under DC 7800, an 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement a 50 percent rating is warranted.  A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118.

Note (1) following DC 7800 stipulates that the eight characteristics of disfigurement for purposes of rating under DC 7800, are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39- sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).  A further note provides that the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria.  38 C.F.R. § 4.118, DC 7800.

A 10 percent rating is the minimum rating for scars other than of the head, face or neck which are deep or cause limited motion and involve an area or areas exceeding 6 square (sq.) inches (39 sq. centimeters (cms.)).  A 20 percent rating is warranted when the involved area or areas exceeds 12 sq. inches (77 sq. cms.).  A 30 percent rating is warranted when the involved area or areas exceeds 72 sq. inches (465 sq. cms.).  A 40 percent rating is warranted when the area or areas exceeds 144 sq. inches (one sq. foot) (929 sq. cms.).  38 C.F.R. § 4.118, DC 7801.  Note 2 to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  

A 10 percent rating is the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  

Notes to DCs 7801 and 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25.  

A 10 percent rating is the only and maximum rating for scars which are superficial and unstable.  38 C.F.R. § 4.118, DC  7803.  Unstable scars are those with frequent loss of covering of skin over the scar.  Note 1 to DC 7803.  

A 10 percent rating is the only and maximum rating for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804.  Notes to DCs 7802 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

38 C.F.R. § 4.118, DC 7805 provides that other scars (not covered in DCs 7800 through 7804) are to be rated on the basis of limitation of function of the affected part.  

Historically, the Veteran's psoriasis has been service connected and evaluated as 30 percent disabling since September 1975.  The instant claim for increased rating was received in December 1999.

A pink macular rash on the Veteran's forearms with a positive dermatographism was noted in an August 1999 VA dermatology treatment note.  Central face erythema with fine flaking and discrete papulosquamos lesions on the scalp were also noted.  Assessments of a dermatographism drug allergy and stable sebpsoriasis were made.

A September 1999 VA treatment note reflects the Veteran's reports of a developing a severe pruritic rash a few weeks after being prescribed Nortryptiline.

An October 1999 VA dermatology treatment note indicates that the Veteran had been using a topical medication to treat intertrigo to the axilla and groin and that he had diffuse seborrheic dermatitis of the scalp and trunk.  Physical examination revealed diffuse scaly maculopapular areas to the trunk and scalp, moist erythematous patchy areas to the axilla and groin and diffuse erythema around the mouth.  Assessments included diffuse seborrheic dermatitis, intertrigo axilla/groin and generalized pruritis.  He was instructed to continue using the Hydrocortisone cream, Clotrimazole and a sulfur/salicylic shampoo.

Multiple scaly, erythematous plaques on the scalp, back, chest and groin were noted in a February 2000 VA dermatology treatment note.  An assessment of psoriasis was made.

A June 2000 VA dermatology treatment note indicated that there were multiple areas of seborrheic dermatitis on the Veteran's scalp and multiple areas of psoriatic lesions on his chest.  There were fewer psoriatic lesions on the lower extremities and very mild erythema on the groin.

A June 2000 QTC examination reflects the Veteran's reports of constant pruritis involving the arms, trunk and face.  Symptoms included itching, pain and a rash.  He reported using a Hydrocortisone cream to treat these symptoms as needed.  Physical examination revealed eczematous plaques on the trunk and upper arms, secondary to psoriasis, with scaling.  Examination was negative for scars, ulceration, exfoliation, crusting or associated systemic or nervous manifestations.  A diagnosis of psoriasis was made.

Several scaly lesions on the face, neck, trunk, forearms and knees were noted in a September 2000 VA dermatology treatment note.  Contact dermatitis in the armpits and groin without evidence of bacterial infection was also noted.  Assessments of psoriasis, seborrheic dermatitis and contact dermatitis were made.

A June 2001 VA dermatology treatment note indicated that the Veteran had multiple discoid erythematous lesions with fine white scales on his trunk and erythema in his groin with satellite lesions.  Assessments of intertriginous candidiasis, seborrheic dermatitis and discoid psoriasis were made.

Multiple discoid erythematous lesions with fine white scales on the truck and erythema in the groin with satellite lesions were found in a January 2002 VA dermatology treatment note.  Assessments of intertriginous candidiasis, seborrheic dermatitis, discoid psoriasis and dry skin were made.

A January 2003 VA dermatology treatment note reflects the Veteran's reports of multiple skin lesion flares per year.  Physical examination revealed multiple discoid erythematous lesions with fine white scales on the truck and erythema in the groin and axilla.  A few pedunculated papules in the axilla were also found.  Assessments of intertriginous candidiasis, seborrheic dermatitis, psoriasis and skin tags were made.

The Veteran's psoriasis was noted to be controlled and only visible on his elbows in a September 2003 VA treatment note.

A January 2004 VA dermatology treatment note indicated that there were multiple erythematous and demarcated lesions on the Veteran's trunk and scalp with fine while scales.  There were erythematous areas in the flexural areas of axilla, groin, neck flexure and post to the ears bilaterally.  Acne and acneiform lesions were present on the upper and lower back.  Assessment of intertriginous candidiasis, seborrheic dermatitis, psoriasis and skin tags were made.  He was instructed to continue using the Lotrimin, Hydrocortisone topical creams and selenium shampoo to treat his skin conditions.  In addition, he was prescribed Zinc oxide cream.

In a March 2004 Decision Review Officer (DRO) Informal Conference Report, the Veteran stated that he used a topical cream to control his psoriasis.

An April 2004 QTC internal medicine examination reflects the Veteran's reports of red scaly patches on the body including anterior chest, armpits and groin area.  He used unspecified topical medications to treat this condition.  Physical examination revealed multiple erythematous scaly patches with the largest psoriatic rash involving the entire anterior chest measuring 30 cm by 12 cm with irregular borders.  This patch was erythematous with minor scaling but no ulceration, exfoliation, or crusting.  Lesion to the entire body surface was 15 percent.  There was no tissue loss, induration or inflexibility.  The texture was normal and there was no limitation of motion due to this skin eruption.  The other patch involved the anterior lower back and measured 18 cm by 5 cm.  This patch was erythematous with had minor scaling and sharp borders with no tissue loss or ulceration.  The lesion to the exposed body percentage was 15 percent and five percent of the whole body.  There was no tissue loss, induration, inflexibility or limitation of motion.  The texture was normal.  

Physical examination conducted by the April 2004 examiner further revealed a third eruption involving the right axillary area and measured 14 cm by 5 cm.  This was erythematous with mild scaling and not ulceration.  The whole body percentage of this unexposed eruption was three percent and was without tissue loss, induration, inflexibility or limitation of motion.  The texture was normal. The fourth eruption involved the left axillary area and measured 15 cm by 4 cm with minor scaling and no ulcerations.  Lesion surface to the whole body surface percentage was four percent.  The fifth eruption involved the bilateral groin area and measured 20 cm by 8 cm with minor scaling and without ulcerations, erythematous or crusting.  Lesion surface to the whole body surface percentage was seven percent.  There was no tissue loss, induration, inflexibility or loss of motion.  These lesions were related to psoriasis and were not connected to a nervous condition.  Following this examination, a diagnosis of psoriasis was made.

Multiple erythematous areas around the neck, face, axilla and truck were noted in an August 2004 VA dermatology treatment note.

A March 2005 VA dermatology treatment note indicated that there were erythematous areas in the flexural areas of the axilla, groin and neck flexure that were "not too red."  Assessments of intertriginous candidiasis and seborrheic dermatitis were made.

An August 2005 VA treatment note indicated that there were no skin rashes, masses, ecchymoses or hematomas.  

Shiny erythematous skin in the folds of the axillae, neck, pannus and scaly erythema on the chest were noted in a November 2005 VA treatment note.  Erythema on the shins was also noted.

Erythematous patches to the glabellar area and neck folds were noted in a June 2006 VA treatment note.

During his August 2006 hearing, the Veteran testified that he used topical creams daily to treat his psoriasis.  He experienced flare-ups of his condition every couple of days and estimated that 75 percent of his body was affected by this condition.  This condition was visible on his face and has caused him embarrassment.  Physically, this condition caused him pain, particularly during flare-ups.

Erythematic patches on the truck and bilateral shins without open skin lesions were noted in a February 2007 VA treatment note.

A June 2007 VA dermatology examination indicated that the Veteran had been prescribed Clotrimazole, Hydrocortisone and Selenium shampoo to treat his skin conditions.  He applied these topical creams daily and had used them constantly over the past 12 months.  The examiner noted that these medications were a corticosteroid treatment.  Physical examination revealed crusty lesions on the Veteran's scalp with primary scalp edges behind the ears and with cracking at the base of ear folds.  The sides of his face, around his sideburns, his nasal crease and chin were red with edge scales and his anterior neck fold was shiny red with a few silvery scales on the edges.  The anterior upper chest had a large confluent salmon colored (i.e., light red) flat patch with scales at the edge.  The axilla had red, smooth glistening confluent plaque and there were red, smooth glistening plaque in the skin fold on his belly.  There was shiny red skin on the inner thighs with less intense red on the scrotum.  The gluteals crease had red scales with discoloration and silvery scales as well as some cracking at the base fold.  There was some pitting and crusting on both hands at fingernails one, two and three.  There was greater than five percent but less than 20 percent of exposed body area affected and between 20 percent and 40 percent of the total body area affected.  Following this examination and a review of the Veteran's claims file, diagnoses of psoriasis inversus, plaque psoriasis on the scalp and seborrhea dermatitis and/or psoriasis (sebopsoriasis) on the face and chest were made.

Hairline keratotic papule were noted in an October 2008 VA dermatology treatment note.  Skin tags on the Veteran's left posterior shoulder, axilla, left neck and shoulder were also noted.

As regards the former rating criteria, the medical evidence reveals that a 30 percent, but no higher, rating is assignable for a condition resulting in extensive lesions.  However, the clinical evidence of record does not demonstrate systemic or nervous manifestations or that the condition is exceptionally repugnant. 

The evidence also fails to establish that the Veteran's psoriasis involves more than 40 percent of the entire body or that 40 percent of exposed areas affected.  There also is no evidence of constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any past 12-month period.  Systemic therapy refers to drugs which can be given by mouth or directly into the bloodstream.  The Veteran's skin disability has only been treated with topical creams.  

Finally, a rating in excess of 30 percent is not warranted under the DC 7800 for disfiguring scars of the head, face or neck as the record is negative for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  At most, at certain times there have been two characteristics of disfigurement, hyper-pigmented skin and abnormal skin texture.  The current rating of 30 percent contemplates two characteristic of disfigurement.  Therefore, whether rated as psoriasis or disfigurement, a basis for a rating in excess of 30 percent has not been presented.  (No other scar diagnostic code applies, as the criteria for these codes (no tissue loss, functional loss) has been shown.)

While the Board is sympathetic to the Veteran's beliefs, the medical findings on examination are of greater probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for psoriasis during any point during the period of the appeal.  See Hart, supra.


Lumbar Spine Disorder Claim

At the outset, it is noteworthy that the portion of VA's Ratings Schedule pertaining to evaluation of disabilities of the spine was amended twice during the pendency of this appeal.  From their effective dates the Veteran is entitled to a rating under the revised criteria (if such are found more favorable).

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long leg braces
100

Consider special monthly compensation; with lesser involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 26, 2003.

5286
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type)
100

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 26, 2003.

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 2003.



5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 26, 2003.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 23, 2002.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.




5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 23, 2003.

Under the criteria effective September 26, 2003, lumbosacral strain and degenerative arthritis of the spine are rated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2010).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or based on incapacitating episodes (outlined above), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).
.
Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months....

40
With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.......

20
With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months......

10
Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.
Effective September 23, 2002.

The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 



5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
Effective September 26, 2003


5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

A June 2000 QTC examination reflects the Veteran's complaints of constant low back pain, weakness, stiffness and lack of endurance.  He used a cane to ambulate.  Physical examination was negative for a lumbar muscle spasm.  Flexion was "30/95" degrees, extension was "10/35" degrees, right lateral flexion was "20/40" degrees, left lateral flexion was "25/40" degrees, right rotation was "30/35" degrees and left rotation was "30/35" degrees, all without pain.  Range of motion testing was affected by fatigue but was unaffected by pain, weakness or lack of endurance.  Posture was normal and the Veteran was noted to walk with a limp.  There were no constitutional signs of arthritis.  Sensory examination to pain and touch were normal in the lower extremities.  Left lower extremity motor function was 5/5 and right lower extremity motor function was 4/5.  Deep tendon reflexes were 2+ in the knees and ankles.  Straight leg testing was negative.  An accompanying lumbar X-ray revealed early discogenic disease at L5-S1.  Following this examination, a diagnosis of intervertebral disc syndrome was made.

No signs of sensory neuropathy were noted on examination in a September 2000 VA treatment note.  Straight leg testing was negative.  Sensation was intact to light touch, pinprick and proprioception.  The Veteran's gait was intact but favored the right knee.  Right lower extremity weakness likely secondary to marked degenerative disc disease at L5-S1 with bilateral spondylolysis and mild anterior listhesis was noted. 

A neurological examination was normal in the bilateral lower extremities in a January 2001 VA treatment note.  Motor strength was 5/5 in the bilateral lower extremities.

An April 2001 VA treatment note found normal muscle tone with some pain limitations in the right leg.  Sensory examination was intact and symmetric to pinprick and proprioception.  Romberg testing was negative.  Reflexes were 2+ in the bilateral patella but ankle jerks were absent.

The Veteran complained of lower back pain with radiating numbness and pain down the lateral aspect of his left leg in a July 2001 VA neurology treatment note.  Physical examination revealed intact sensation and proprioception of the legs.

An assessment of right quadriceps atrophy was made in a March 2003 VA neurology treatment note.  Differential diagnoses included diabetic neuropathy versus disuse atrophy status-post arthroscopic surgery versus L2-L3 radiculopathy, motor primarily since there were no reports of pain.

An April 2003 VA electromyography (EMG) of the right lower extremity and paraspinal was "essentially normal."  The Veteran's right quadriceps atrophy was without electrodiagnostic evidence of denervation.  An accompanying nerve conduction study revealed peripheral neuropathy.

In a March 2004 DRO Informal Conference Report, the Veteran stated that he experienced radiating pain into his legs and up his neck.  His back pain limited his ability to lift, stand for prolonged periods and prevented him from bending without support.  He was able to stand for half of an hour without support.

An April 2004 QTC internal medicine examination reflects the Veteran's complaints of constant pain throughout his entire back with pain that traveled into his legs and neck.  This pain was described as crushing, aching, cramping, burning and sharp and was rated as a "10/10."  Pain was elicited by physical activity and stress and sometimes comes on by itself.  Rest and the use of pain medication such as Tylenol relieved the pain.  He must have complete bedrest, as recommended by his physician, during his "frequent" flare-ups.  The examiner noted that his posture was normal without abnormal kyphosis or lordosis and that his gait was slow and stiff.  

Physical examination of the thoracolumbar spine conducted by the April 2004 examiner revealed muscle tenderness and a mild spasm.  Lumbar flexion was from zero to 90 degrees, extension was from zero to 30 degrees, bilateral lateral flexion was from zero to 30 degrees and bilateral rotation was from zero to 30 degrees.  Range of motion was additionally affected by pain on flexion of 60 degrees, extension of 20 degrees, bilateral flexion of 20 degrees and bilateral rotation of 20 degrees but was not affected by fatigue, weakness, lack of endurance or incoordination.  There was intervertebral disc syndrome at the lumbar level with positive right straight leg raising at 50 degrees elevation.  Peripheral nerves examination, motor strength testing of the lower extremities and sensory function were normal.  Knee and ankle deep tendon reflexes were 2+ bilaterally.  An accompanying lumbar X-ray revealed Grade I spondylolisthesis at L5-S1, mild disc degeneration at L3-L4 and L4-L5 as well as facet joint arthritis at L4-L5 and L5-S1.  Following this examination, diagnoses of intervertebral disc syndrome at L3-L4 and L5-S1, degenerative disc disease at L3-L4, L3-L5 and L5-S1 with Grade I spondylolisthesis were made.

The Veteran's lower extremities were grossly intact to pinprick sensation testing in a May 2004 VA treatment note.

An August 2004 private orthopedist treatment summary reflects the Veteran's complaints of low back pain.  Physical examination revealed moderate to greater than moderate tenderness on palpation of the lumbosacral spinuous processes, levels L1-S1 with moderate tenderness on palpation of the thoracolumbar paraspinal musculature and slight tenderness on palpation of the sacroiliac region bilaterally.  Flexion was to 45 degrees, extension was to 20 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 35 degrees, right rotation was to 20 degrees and left rotation was to 25 degrees.  There was pain and stiffness on all ranges of motion.  Straight left raise was positive bilaterally, Braggard's test was positive on the right to the knee, Fabere-Patrick test was positive bilaterally and Kemps was positive on the right.  Bechterews was positive on the right to the posterior thigh and knee, Bechterews with/Lindners was positive with increased pain to the right leg (sciatic trajectory) and Lindners was negative.  Heel and toe walking were performed without difficulty and squatting could not be performed without severe back pain.

Deep tendon reflex testing performed by the August 2004 private orthopedist revealed 1+ bilaterally for the Achilles and 2+ bilaterally for the Patella.  Babinski's sign was negative.  The posterior tibial and dorsalis pedis pulses were equal and palpable bilaterally.  Pinwheel examination of the lower extremities demonstrates hyperesthesia in the right knee region, a glove-like pattern in the right foot and a small circumscribed area over the lateral left malleolus.  The orthopedist noted that the Veteran was an insulin-using diabetic, that the hyperesthesia may relate to neuropathy and that further testing was required.  A diagnosis of lumbar sprain syndrome with some evidence of right lower extremity radiculopathy was made.

During his August 2006 hearing, the Veteran testified that he treats his back condition using medication and by performing chiropractic exercises.  He experienced daily back pain and used a walking cane to ambulate.  His back pain radiated into his left leg and down to his right knee.  He used bedrest when his back pain hurts badly.

A September 2006 letter from the Veteran's wife indicates that his back was weak and that he has fallen on several occasions as a result of this weakness.

A September 2007 VA EMG study was performed on the Veteran's upper extremities.

A January 2008 VA neurology treatment note indicates that the Veteran had suffered from peripheral neuropathy in his lower extremities, as this disorder was shown by nerve conduction studies since 2003.

A March 2008 VA lumbar X-ray revealed moderate degenerative changes at the L4-§ L5, L5-S1 level and facet joint arthritis at the L4-5, L5-S1 level without evidence of acute lumbar spine osseous disease.

A March 2008 VA chiropractic treatment note indicated that the Veteran ambulated with a cane on the left side and walked with a mildly stiffened gait.  Lumbar extension was to 15 degrees with pain, bilateral lateral flexion was to 15 degrees with pain and bilateral lateral rotation was to 20 degrees.  Sensation examination of the lower extremities was "grossly" with the exception of minor hypersensitivity in the right L4 dermatome.

Neurological examination conducted in a July 2008 VA treatment note revealed intact sensation to light touch for the Veteran's lower extremities.  Assessments included diabetic neuropathy.

The Veteran was noted to use a cane to ambulate in a December 2008 VA treatment note.

A February 2009 VA orthopedic examination reflects the Veteran's reports of constant sharp, stabbing back pain that radiated into his right leg.  He experienced severe weekly flare-ups which last one to two days that were aggravated by walking or changing positions from sitting to standing.  Flare-ups were relieved by lying supine for a day or two.  He reported being unable to walk more than a few yards.  The examiner noted that his posture was normal and his gait had increased weight bearing on the left leg while walking.  Physical examination revealed thoracic spasms and pain with motion but was negative for atrophy, guarding, tenderness, weakness or thoracolumbar spine ankylosis.  Flexion was from zero degrees to 30 degrees, extension was from zero degrees to 20 degrees, bilateral lateral flexion was from zero degrees to 15 degrees and bilateral lateral rotation was from zero degrees to 15 degrees.  There was not objective evidence of pain or other additional limitations following repetitive motion.  Motor examination of the lower extremities revealed active movement against full resistance bilaterally and sensation examination revealed abnormal sensation at the dorsum of the foot and great toe bilaterally.  Knee jerk was 2+ bilaterally, ankle jerk was 1+ bilaterally and plantar flexion was normal bilaterally.  Following this examination and a review of the Veteran's claims file, a diagnosis of degenerative disc disease with spondylosthesis of the lumbar spine was made.  A lumbar Magnetic Resonance Imaging (MRI) scan revealed moderate degenerative disc disease from L3-4 through L5-S1 without significant spinal canal stenosis at any level, hypertrophic facet arthropathy at L3-4 and L4-5, and Grade 1 anterolisthesis of L5 on S1.

A February 2009 VA peripheral nerves examination reflects the Veteran's reports of numbness, tingling, pain and poor balance in his feet bilaterally.  Muscle strength testing of the bilateral lower extremities was "5" and without functional impairment.  Sensation to light touch and position sense was decreased in the foot and toes bilaterally.  There was no muscle atrophy, abnormal muscle tone or abnormal movements.  His balance was poor due to the decreased sensation in his feet.  Needle nerve conduction study was performed on selected muscles representing right lumbosacral myotomes and the left upper and low lumbar paraspinals, and the results supported left polyradiculopathies potentially involving the L4, L5, S1 and S2 root distributions.  An EMG study was essentially normal for the right lower extremity and paraspinals.  Following this examination and a review of the Veteran's claims file, a diagnosis of bilateral lower extremity peripheral neuropathy with an etiology of diabetes was made.

After reviewing the evidence of record, the Board finds that a 60 percent rating (but no higher) is warranted for lumbar disc disease.

The Veteran's lumbar spine disorder has been manifested by impaired motion with pain, weakness, stiffness and lack of endurance as well as neurologic complaints for the bilateral lower extremities throughout the course of the appeal.  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that he retains significant lumbar spine range of motion.  The Deluca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston at 84-5.  A rating in excess of 40 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, DCs 5286, 5293 (2002); DCs 5235-5242 (2010).

The Veteran has been diagnosed with intervertebral disc syndrome.  The revised rating criteria requires doctor-prescribed bedrest; although the Veteran reported that such bedrest was recommended by his physician, the clinical evidence is negative for that recommendation.  A higher rating is not warranted under the revised criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 (2010).

However, the former rating criteria allows pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e. characteristic pain, demonstrate muscle spasms, absent ankle jerk or other neurological findings) appropriate to the site of a diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  As noted above, the clinical evidence notes occasional findings of muscle spasm; with the exception of an April 2001 VA treatment note, ankle jerk has been present.  The Veteran has complained of daily back pain throughout the course of the appeal and constant back pain in a February 2009 VA examination, suggesting that there has been little intermittent relief.  Neurological findings have consistently been abnormal and the Veteran has repeatedly complained of radiating pain into his right lower extremity.  The Veteran's symptoms have therefore been compatible with sciatic neuropathy.  Applying all reasonable doubt in favor of the Veteran, a 60 percent rating for intervertebral disc syndrome is warranted throughout the course of this appeal.  This is the highest rating available under the diagnostic code.  

A rating in excess of 60 percent is not warranted under the former or revised criteria as such a rating would require ankylosis of the entire thoracolumbar spine and the record is negative for evidence of such ankylosis.  38 C.F.R. § 4.71a, DCs 5286 (2002), 5235-5243 (2010).

Moreover, a separate rating for lower extremity radiculopathy is not warranted. There is no evidence of bladder or bowel disturbance.  The Veteran's lower extremity symptoms have been repeatedly attributed to his nonservice-connected diabetes, including in the April 2003 EMG study, in a July 2008 VA treatment note and in a February 2009 VA peripheral nerves examination.  The August 2004 private orthopedist noted that his symptoms may relate to neuropathy and that further testing was required.  Although a differential diagnosis included L3-L3 radiculopathy in an April 2003 VA treatment note, more detailed testing conducted subsequent to this treatment revealed peripheral neuropathy.  The February 2009 VA examiner's diagnosis of bilateral lower extremity peripheral neuropathy was based upon detailed testing, including nerve conduction testing and an EMG, as well as a review of the Veteran's claims file, and is more probative than the August 2004 private orthopedist's speculative opinion.  The evidence of record therefore does not support a diagnosis of lower extremity radiculopathy that can be attributed to the Veteran's service-connected lumbar spine disorder.

C  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's service-connected skin and spine disabilities are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.

III.  Service Connection

A.  Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show that he served in the U.S. Navy from April 1964 to April 1968.  There is no evidence that he ever disembarked and set foot on land in Vietnam.  He was awarded the Vietnam Service Medal with one star.

A January 1964 service entrance examination was negative complaints or findings related to diabetes and urinalysis was negative for sugar.  Urinalysis was again negative for sugar in November 1965.  A March 1968 service discharge examination was negative for complaints or findings related to diabetes and urinalysis was negative for sugar.  The remaining STRs were negative for any complaints, findings, or diagnoses related to diabetes mellitus.

A history of diabetes mellitus was denied in a December 1975 VA dermatology examination.  The Veteran reported that his mother and maternal grandmother had diabetes mellitus.

In a November 1976 VA examination, the Veteran reported receiving treatment for high blood sugar since March 1976.  

The Veteran reported receiving treatment for a "mild diabetic condition" in an October 1977 VA examination.

A March 1995 private orthopedic treatment note indicated that the Veteran's family had a history of diabetes.  A history of diabetes for the past two years was reported in a September 1995 VA treatment note.  

A family history of diabetes was noted in a February 1996 private medical evaluation.  

A January 1998 private treatment summary from Dr. M. B. indicated that the Veteran reported being diabetic.

A June 2000 VA QTC examination report notes that the Veteran reported that he had been diagnosed with diabetes mellitus in 1992.  He was currently taking metformin and glyburide with good control of his blood sugar level.  A history of polyuria, polydipsia, hospitalization, or hypoglycemia were denied and one episode of hyperglycemia in the past was reported.  Fundoscopic examination was normal.  Diagnosis was diabetes mellitus, without end organ damage, was made.

In a March 2002 statement, the Veteran reported that he did not go ashore in Vietnam but that his ship got "very close" to shore.  He maintained that the aircraft on his ship had gone ashore and returned to his ship contaminated.  He also maintains that he was exposed to contamination while working on the aircraft hydraulic and metal shop, particularly while repairing brakes.

A March 2004 DRO Informal Conference Report notes that the Veteran stated that he served aboard the USS Kerasage for eight months from 1967 to 1968.  He did not set foot on land in Vietnam but worked on the wheels of helicopters and support aircraft which had landed in Vietnam.

During the August 2006 hearing before the Board, the Veteran testified that he did not set foot ashore in Vietnam.  He stated that he was exposed to herbicides while working in the wheel wells of aircraft that had landed ashore in Vietnam.  He further testified that he experienced excessive thirst during service and drank "lots" of water.  He indicated that his treating physicians have not linked his diabetes to his service.  

A September 2007 VA EMG study of the bilateral upper extremities was consistent with a severe demyelination in the medial motor nerve with a background of axonopathy.  A background of significant peripheral neuropathy was suspected and would require further testing of the lower extremities.  The provider opined that the Veteran's history of diabetes "might contribute" to this axonopathy and that in light of his "reported" history of exposure to herbicides during service, the findings of this examination would also be consistent "with a history to such a neurotoxic agent." 

A July 2008 VA treatment note reflects the Veteran's report that his four brother all suffer from diabetes.

It is not in dispute that the Veteran now has diabetes mellitus.  However, it is not shown by the record that this disability was present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's diabetes to service or to any event therein.  Accordingly, service connection for diabetes mellitus on the basis that it became manifest in service and persisted, or, on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran alleges that his diabetes resulted from his exposure to Agent Orange in service.  However, the Veteran does not contend and his service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  Consequently, the Veteran's claim seeking service connection is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served on land in Vietnam).

The Veteran may still establish service connection for diabetes mellitus by affirmative and competent evidence that such disease is related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of diabetes is more than eight years after the Veteran's discharge from service in 1968.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that the disability is service-related.  Furthermore, there is no competent evidence that links diabetes mellitus to the Veteran's service.  (Although the September 2007 VA physician opined that the Veteran's peripheral neuropathy would be consistent with his history of herbicide exposure, no opinion regarding the etiology of the Veteran's diabetes mellitus was offered.  Moreover, this opinion was provided without a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, herbicide exposure in service has not been shown.)

The Veteran believes that his diabetes mellitus is related to Agent Orange exposure in service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current diabetes mellitus is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.



ORDER

Entitlement to a rating in excess of 30 percent for psoriasis vulgaris is denied.

Entitlement to an increased 60 percent rating (but no higher) for lumbar disc disease is granted, subject to the regulations governing the payment of monetary awards. 

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

Unfortunately, with respect to the claim to reopen, existing law and regulations mandate a remand for due process considerations.

The Board notes that the December 2008 Remand directed, in pertinent part, that the Veteran be provided a VCAA letter with notice of the appropriate regulation, 38 C.F.R. § 3.156(a) (effective for claims filed prior to August 29, 2001), for consideration in this claim.  

Review of the claims files does not indicate that this development was accomplished.  (A December 2008 letter only provided VCAA notice pertaining to 38 C.F.R. § 3.156(a) (effective for claims filed on or after August 29, 2001).  The Board regrets any further delay in this matter.  However, under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether new and material evidence has been received to reopen a claim seeking service connection for hypertension, the RO or the AMC should issue a letter which includes notification of the evidence of record, notification of the information that is necessary to establish service connection for hypertension, and notice regarding the type of evidence and information necessary to reopen the claim, i.e., what type of evidence would be considered new and material for claims to reopen filed prior to August 29, 2001.  

The Veteran should have opportunity to respond.  

2.  The RO or the AMC should arrange for any further development deemed warranted.

3.  The RO or the AMC should then readjudicate the claim to reopen under 38 C.F.R. § 3.156(a) (2001), as the Veteran's claim was filed in December 1999.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  Then, the case should be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


